Citation Nr: 1202303	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML), claimed as due to herbicide exposure.

2.  Entitlement to service connection for pericarditis, to include as secondary to AML.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to AML.

4.  Entitlement to service connection for arthritis [also claimed as rheumatism], to include as secondary to AML.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to September 1969.  Service in Vietnam is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2006 and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural history

AML claim

The RO previously denied the Veteran's service-connection claim for AML in October 1998, August 2001, March 2005, and August 2005 rating decisions. Although the Veteran disagreed with the RO's August 2005 decision and was furnished with a statement of the case (SOC) addressing this issue in August 2006, he did not perfect an appeal by filing a timely VA Form 9.  [The Board notes in passing that the Veteran did in fact file a VA Form 9 in July 2007 that, in part, referenced the August 2006 SOC; however, such was filed well after the time period for an appeal had lapsed and did not perfect an appeal of the August 2005 rating decision.]

The Veteran subsequently filed a request to reopen his previously-denied AML claim in February 2007.  The RO denied this request in the above-referenced October 2007 rating decision.  The Veteran disagreed and perfected a timely appeal as to that issue.

In November 2009, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's AML is related to his military service, to include his presumed exposure to Agent Orange.  In January 2010, the Board received the requested VHA opinion, which has been provided to the Veteran.

Pericarditis, GERD, and arthritis/rheumatism claims

In October 2006, the RO denied the Veteran's service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran disagreed with the RO's decisions and perfected an appeal as to each of these issues in July 2007.               See the above-referenced July 2007 VA Form 9.

The May 2010 Board decision

In a May 2010 decision, the Board reopened and denied the Veteran's service-connection claim for AML.  The Board also denied the Veteran's secondary service-connection claims for pericarditis, GERD, and arthritis/rheumatism.  The Veteran subsequently appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims [the Court].  A Joint Motion for Remand was filed, which the Court granted in December 2010.  In essence, the Joint Motion indicated that a remand was required so that the Veteran could be afforded an opportunity to have a hearing before a member of the Board.  See the November 2010 Joint Motion for Remand, page 2.  

The Board notes that in the November 2010 Joint Motion, the parties only sought vacatur and remand of the Board's May 2010 decision to deny the Veteran's AML claim, and his claims for pericarditis, GERD and arthritis.  See the November 2010 Joint Motion, page 1.  The Joint Motion did not indicate any dissatisfaction on the part of either party as to the Board's May 2010 decision to reopen the Veteran's AML claim.  As such, for the sake of economy, the Board incorporates the reasons and bases of its prior decision to reopen the Veteran's AML claim herein.  Doing so in no way prejudices the Veteran, as such favorable action triggers the VA's duty to assist the Veteran with his claim, and enables the VA to adjudicate the claim on its merits.

Hearing request

As noted above, the Veteran perfected an appeal as to his service-connection claims for pericarditis, GERD and arthritis in July 2007.  See the Veteran's July 24, 2007 VA Form 9.  On this VA Form 9, the Veteran indicated that he wished to testify at a personal hearing before the Board in Washington, DC.  Significantly however, the Board did not schedule the Veteran for this hearing prior to denying his service-connection claims in May 2010. 

As noted above, the parties specifically referenced the Veteran's July 2007 unanswered hearing request in the November 2010 Joint Motion for Remand.  Indeed, the parties moved that the Court remand the Veteran's case for the sole purpose of affording the Veteran an opportunity to have this hearing before the Board.  See the November 2010 Joint Motion, page 2.  After successfully persuading the Court to grant this Joint Motion, the Veteran's attorney promptly withdrew the Veteran's hearing request in a March 9, 2011 brief.  There is nothing following this request to suggest that Veteran or his attorney has requested that the hearing be rescheduled.  The Veteran's July 2007 hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The Board's April 2011 Remand

As noted above, the Veteran's attorney withdrew the Veteran's hearing request in a March 9, 2011 letter sent to the Board, thus eliminating the necessity to remand the Veteran's case for a personal hearing.  However, with this March 2011 letter, the Veteran's attorney also submitted additional evidence and argument in support of the Veteran's claim that will be discussed in more detail below.  Based on this additional argument and evidence, the Board remanded the Veteran's claims in April 2011 for additional evidentiary development and readjudication.  The RO has since returned the Veteran's claims folder to the Board for further appellate review.

Remanded issues

The Veteran's service-connection claims for pericarditis, GERD, and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War from September 1968 to September 1969.  

2.  The Veteran has not been diagnosed with a B-cell leukemia, to include chronic lymphocytic leukemia or hairy-cell leukemia.

3.  The Veteran's acute myelogenous leukemia (AML) did not manifest during service or within his post-service year.

4.  The preponderance of the evidence is against a finding that a relationship exists between the Veteran's currently diagnosed AML and his military service, to include his presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

AML was not incurred in active military service, and may not be so presumed.      38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As noted in the Introduction, the Board remanded each of the Veteran's service-connection claims in April 2011 for additional development and readjudication.  As will be discussed in the Remand section below, following this development, the RO failed to readjudicate the Veteran's service-connection claims for pericarditis, GERD, and arthritis in a Supplemental Statement of the Case (SSOC).  As such, these issues must be remanded to ensure compliance with the Board's April 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

However, with respect to the issue of entitlement to service connection for AML, the Board finds that substantial compliance with its prior remand instructions has been achieved, and that Board adjudication on the merits of this issue is now appropriate.  The Board wishes to make clear that although it noted in its April 2011 remand that the Veteran's service-connection claims for pericarditis, GERD and arthritis were inextricably intertwined with the Veteran's service-connection claim for AML, it did not state that the opposite was true.  See the Board's April 2011 decision, page 7.  Indeed, it is not, as the outcome of the Veteran's pericarditis, GERD and arthritis claims [claimed as secondary to AML] will have no bearing on the outcome of the Veteran's AML claim [claimed as directly related to service].  The Veteran is in no way prejudiced by the Board's addressing the merits of his AML claim herein.

In its April 2011 remand, the Board instructed the RO to perform four tasks.  First, the RO was to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed disabilities.  The AOJ was to attempt to obtain any records so identified.

Second, the Board instructed the RO to attempt to obtain the Internet articles that were specifically referenced, but not submitted by the Veteran's attorney in his March 2011 brief.  

Third, the Board instructed the RO to contact the Veteran's service organization and request any information it might have indicating how much exposure time the Veteran had with Agent Orange during his Vietnam service, and at what concentration levels.  If this information could not be obtained or was not available, the RO was to issue a formal finding of unavailability and incorporate that finding in the Veteran's claims folder. 

Finally, the Board instructed the RO to review all of the evidence of record and readjudicate the Veteran's service-connection claim for AML in a SSOC.

In June 2011, the Veteran submitted additional medical treatment reports dated in January 2011 pertaining to his AML disability.  At that time, the Veteran's attorney made it clear that there are no other medical records that the Veteran wished to provide to VA relating to his AML claim.  See the Veteran's attorney's June 6, 2011 letter to the RO.  In compliance with the Board's remand instructions, the RO sent the Veteran a letter dated October 17, 2011 specifically requesting any additional evidence that might substantiate the Veteran's appeal other than what has already been submitted.  The Veteran's attorney promptly responded that there are no additional medical records to provide, and requested that adjudication of the matter at issue not be delayed any longer by requesting records that do not exist.  See the Veteran's attorney's October 20, 2011 letter to the RO.  

In May 2011, the Veteran and his attorney also obtained and submitted to the RO copies of the three Internet articles referenced in their March 2011 letter, thus alleviating the RO of its duty to itself obtain and associate such articles into the Veteran's claims folder.

Concerning Agent Orange exposure estimates, in September 2011 the RO created a Formal Finding of Unavailability of Records Documenting Exposure Levels to Herbicides in Vietnam.  In this Memorandum, the RO referenced its prior efforts to obtain records relating to the Veteran's Vietnam service [which date back to October 1998-see the RO's October 16, 1998 Request for Information], and specified that all efforts to obtain the information have been exhausted.  The RO noted that the Veteran's personnel records demonstrate service in Vietnam as a Postal Clerk, and that records of the Veteran's exposure levels are not available and are not of record.  Crucially, the RO explained that "[a]s a postal clerk, there would be no evidence of direct exposure, and service personnel in Vietnam were not monitored for exposure levels to herbicides (Agent Orange) especially if their primary duties did not involve frequent personal contact with the agents."  See the RO's September 28, 2011 Memorandum.  

While it does not appear that the RO contacted the Veteran's service organization in an effort to obtain Agent Orange estimations at any time subsequent to the Board's April 2011 Remand, the Board finds that the RO substantially complied with its remand instructions by specifically explaining to what extent it has already requested such information, and by describing why further attempts at this information would essentially amount to exercises in futility.  Indeed, the RO specifically noted that service personnel in Vietnam were not monitored for exposure levels to herbicides, and that although the Veteran's herbicide exposure is conceded due to in-country service, there would be no evidence of direct exposure.  As directed by the Board, the RO accordingly created a Formal Finding of Unavailability of Records regarding this matter.  Thus, with respect to Agent Orange exposure estimates, the Board's April 2011 remand instructions were effectively complied with.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

The Board notes in passing that in August 2011, the Veteran's attorney specifically requested that the RO send him a copy of any response from the U.S. Army regarding the amount of the Veteran's exposure to Agent Orange.  See the Veteran's August 25, 2011 letter to the RO.  The RO responded to this letter on October 3, 2011, explaining as it did in its September 2011 Formal Finding of Unavailability that neither the Army nor any other branch of military service has any such records regarding an amount of exposure.  It appears that the RO then sent the Veteran's attorney a copy of its September 2011 Formal Finding of Unavailability on October 17, 2011.  See the handwritten notation at the bottom of the September 28, 2011 Formal Finding indicating an October 17, 2011 fax date to the Veteran's attorney.  

Finally, the RO readjudicated the Veteran's service-connection claim for AML in a September 28, 2011 SSOC.  Although not specifically discussed in its overall analysis, the RO did list the Veteran's recently-submitted March 2011 brief and medical evidence, the newly-obtained Internet articles, and its own September 2011 Formal Finding as evidence considered in adjudicating the Veteran's claim.  

The Veteran's attorney has since acknowledged receipt of the September 2011 SSOC, and has specified that the Veteran will not be submitting any additional evidence, argument or information to the RO.  He specifically requested that the Veteran's file be returned to the Board without delay.  See the Veteran's attorney's October 20, 2011 letter to the RO.

Thus, the Board finds that there is substantial compliance with all of its April 2011 remand instructions as they pertain to the Veteran's service-connection claim for AML alone.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's service-connection claim for AML, the Board initially notes that the November 2010 Joint Motion did not indicate any dissatisfaction on the part of either party as to the Board's May 2010 VCAA discussion, and the Veteran has not since raised any objection to the adequacy of VCAA notice.  Indeed, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in March 2007.  Subsequently, in October 2007, the RO reopened and adjudicated the Veteran's AML claim on the merits in the first instance.  The Veteran filed a timely appeal as to this October 2007 rating decision.  

The Board adds that the Veteran has demonstrated through his and his attorney's correspondence with VA that he has a clear understanding of what evidence is required to establish his service-connection claim for AML.  See, e.g., the Veteran's attorney's March 9, 2011 brief, page 1 [citing the three-part test for service-connection claims under Caluza v. Brown, 7 Vet.App. 498, 506 (1995) and Hickson v. West, 12 Vet.App. 247, 252 (1999)].  He has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Therefore, even if the VCAA notice in this case was in fact inadequate, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for AML.

Concerning the VA's duty to assist, the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, VA and private treatment reports, a copy of a prior Board decision, as well as multiple medical treatises and Internet printouts.  As noted above, the Veteran's attorney has recently specified that there are no additional medical records to provide to VA, and has suggested that any additional records requests by VA would result in unnecessary delay.  See the Veteran's attorney's October 20, 2011 letter to the RO. 

The Board has also obtained a VHA medical opinion in January 2010, the results of which will be discussed below.  The report demonstrates that the examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file including the various private and VA opinions rendered in conjunction with the Veteran's claim.  This opinion as explained in further detail below is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim]. 

As discussed in detail above, the RO also has also issued a Formal Finding of the Unavailability of Records Documenting Exposure Levels to Herbicides in Vietnam.  See the September 28, 2011 Memorandum from the Veterans Service Center Manager.  In this Formal Finding, the RO made clear its prior efforts to obtain information regarding the Veteran's Vietnam service and noted that because service personnel in Vietnam were not monitored for exposure levels to herbicides, records of exposure levels are simply not available.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown,        6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue on appeal has been consistent with said provisions.  
The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and has withdrawn his prior request for a personal hearing before the Board. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain chronic diseases, including leukemia, may be presumptively service-connected if manifested to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancer (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia (CLL) and HCL); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver emzymes, lipid abnormalities and ulcers); immune system disorders (immune suppression, allergy and autoimmunity); circulatory disorders (other than hypertension or ischemic heart disease); endometriosis; effects on thyroid homeostasis and certain reproductive effect i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, and childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  See Notice, 75 Fed.Reg. 81332-01 (December 27, 2010).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis

In essence, the Veteran asserts that his acute myelogenous leukemia (AML) was caused by his presumed in-service exposure to Agent Orange.  Implicit in the Veteran's claim is the contention that Agent Orange contains the chemical benzene, and that since benzene exposure has been medically linked to the development of AML, service connection based on Agent Orange exposure should be awarded.   See the July 9, 2009 Informal Hearing Presentation, page 3.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is undisputed that the Veteran currently has AML.  Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), the Board will separately address in-service disease and injury.

Concerning disease, the Veteran does not contend that he developed AML during service or within the one year presumptive period found in 38 C.F.R. § 3.309(a). The record indicates that he was initially diagnosed with leukemia in 1995, approximately 26 years after separating from service.

Concerning in-service injury, the Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed to herbicides such as Agent Orange while in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  Therefore, the second Hickson element has arguably been met with respect to in-service injury.

With respect to crucial Hickson element (3), nexus or relationship, because the Veteran's diagnosed AML is not listed among the herbicide -related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  

In fact, the Secretary of the Department of Veterans Affairs has specifically determined that a presumption of service connection based on exposure to herbicides is not warranted for leukemia other than B-cell leukemias [which include hairy-cell leukemia and chronic lymphocytic leukemia].  See Notice, 75 Fed.Reg. 81332-01 (December 27, 2010).  In this case, the evidence does not show that the Veteran has ever been diagnosed with any form of B-cell leukemia, and the Veteran does not so contend.  Rather, the evidence consistently shows that his leukemia has been diagnosed only as AML.  Therefore, presumptive service connection on the basis of exposure to herbicides is not warranted.

Notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider the Veteran's claim.  See Combee, supra.  The question presented in this case, i.e. the relationship, if any, between the Veteran's disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.        See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions.  Arguably in the Veteran's favor are the opinions of Dr. R.D.W. and Dr. J.N.  The Board will discuss each in turn.

In January 2004, Dr. R.D.W. discussed the Veteran's AML and opined that there "may be a causative role for Agent Orange in [the Veteran's] disease."  At that time, Dr. R.D.W. based his assessment on a report indicating that Agent Orange contained benzene, and that the "causative nature of benzine [sic] in the development of acute myelogenous leukemia is fairly firmly established."                 See the January 30, 2004 letter from Dr. R.D.W.

Subsequently, in September 2004, Dr. R.D.W. submitted an additional letter, similarly indicating his opinion that it is "not outside the realm of possibility" that a relationship exists between the Veteran's AML and his exposure to Agent Orange, "since children of exposed service men have been so afflicted."  See the September 22, 2004 letter from Dr. R.D.W.

Most recently, in August 2007, Dr. R.D.W. submitted a third letter indicating support for the Veteran's assertion "that there may be a causative role for Agent Orange in his disease."  Here, Dr. R.D.W. again highlighted that reports indicating that Agent Orange contained benzene "would provide a connection."  He also cited multiple articles that link benzene exposure to the development of AML.  Finally, Dr. R.D.W. noted that Agent Orange contained dioxin, "and the correlation between dioxin and acute myelogenous leukemia [was] established in a report in 2001 . . . ."  See the August 14, 2007 letter from Dr. R.D.W.  The Board will discuss this report in detail later in this decision.

Similarly, a different private physician, Dr. J.N., indicated in March 2004 that he supported "the proposed link between [the Veteran's] exposure to Agent Orange and his AML diagnosis."  Dr. J.N. further asserted that "there may be a link between the benzene ring and auto-immune inflammation."  See the March 8, 2004 letter from Dr. J.N.  

Contrary to these opinions are the opinions of VA physician Dr. K., who in November 2004 and May 2005 provided medical opinions as to the etiology of the Veteran's AML.  Indeed, after review of the Veteran's claims file in November 2004, Dr. K. determined that the "[a]vailable medical literature . . . [does] not support [a] relation of Agent Orange Exposure and development of AML."  Subsequently, in May 2005, Dr. K. again analyzed the Veteran's record [to include the January 2004 opinion of Dr. R.D.W.], and was unable to opine as to whether it was as least as likely as not that the Veteran's AML was a result of Agent Orange exposure.  Dr. K. reasoned that there are "numerous toxic ingredients . . . within Agent Orange composition," and that "the development of any malignant process [is] possible only with specific concentration of toxic product and exposure time.  Currently, with respect to [the Veteran], we don't have this information."  See Dr. K's November 2004 and May 2005 VA physician reports respectively.   

In light of these conflicting opinions, as noted above, the Board solicited an expert medical opinion from a VHA medical expert concerning whether the Veteran's current AML is a result of his active duty military service, to include exposure to Agent Orange.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

The VHA medical expert, Dr. E.E., reviewed the Veteran's claims file in January 2010, to include the medical treatise evidence of record, the opinions of Dr. R.D.W. and J.N., as well as outside medical literature and research.  Pertinently, Dr. E.E. agreed that benzene exposure is in fact associated with AML development.  However, Dr. E.E. specifically indicated that "the presence of a benzene ring in a compound does not automatically associate[] the compound with development of AML," and that "accumulated experience in the literature since the Veteran was exposed to dioxin the 1960's does not substantiate an association between AML and dioxin exposure."  See the January 2010 VHA examiner's report, page 1.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of the January 2010 VHA medical expert, and in turn the November 2004 and May 2005 opinions of the VA reviewing physician, Dr. K., to be of greater probative value than the opinions of record to the contrary.  

The Board initially notes that it is clear from multiple treatise reports incorporated in the Veteran's claims file, as well as from the opinions of Dr. R.D.W., Dr. J.N., and the VHA expert, Dr. E.E., that exposure to benzene has been linked to the development of AML.  Further, in light of evidence of record demonstrating that Agent Orange contained 1.98 parts per million of dioxin, and that dioxin is a compound of "two benzene rings, covalently bonded with oxygen molecules," it appears that Agent Orange contained trace amounts of benzene compound.              See the Veteran's Internet Printout entitled "The Agent Orange Files, Medical Information."

That stated, Dr. R.D.W. and Dr. J.N. have based their positive nexus in large part on the assumption that Agent Orange can cause AML simply because it contains traces of benzene.  Crucially however, this assumption is based on a premise that is unsupported in the record-namely, that the benzene levels in dioxin, and in turn, the dioxin levels in Agent Orange, are respectively high enough to effect subsequent development of AML in individuals who are exposed to Agent Orange.  
In this vein, the Board notes that benzene compounds are present not only in chemicals such as Agent Orange, but also in other common substances that thousands of people are exposed to on a daily basis.  Indeed, the Veteran has submitted a 2004 article from the American Cancer Society that highlights the fact that there are many benzene sources in our regular environment, to include gasoline, automobile exhaust fumes, cigarette smoke, industrial emissions, and even in drinking water.  Significantly, the article notes that benzene ranks among the top 20 chemicals produced in the United States, and is commonly found in air in both urban and rural areas.  See the 2004 article issued by the American Cancer Society entitled, "Benzene", pages 1 and 4.  

Dr. E.E. specifically challenged Dr. R.D.W.'s and Dr. J.N.'s faulty assumptions in her January 2010 VHA expert opinion, asserting that "the presence of a benzene ring in a compound does not automatically associate[] the compound with the development of AML."  See the January 2010 VHA expert's report, page 1.  As will be discussed in more detail below, Dr. E.E. went on to explain how her medical research failed to show any link between the development of AML and prior exposure to the part of Agent Orange containing benzene-namely, dioxin.  While it is clear that benzene exposure at certain levels has been medically linked to the development to AML, the Board in this case finds Dr. E.E.'s suggestion that it is the amount of a particular toxin in a substance that is relevant in determining whether that substance is linked to the development of subsequent disease, and not necessarily its mere presence within that substance, to be more cogent and persuasive, and in turn more probative than Dr. R.D.W.'s and Dr. J.N.'s generalized associations.

The Board adds that in suggesting that exposure to Agent Orange "may" play a causative role in developing AML, or that such association is "not outside the realm of possibility," Dr. R.D.W. and Dr. J.N. have provided medical opinions that are wholly speculative in nature, couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions such as Dr. R.D.W.'s and Dr. J.N.'s which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  Moreover, Dr. J.N. provides no clinical rationale for his "support" of the "proposed link between [the Veteran's] exposure to Agent Orange and his AML diagnosis."  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

Unlike Dr. R.D.W. and Dr. J.N., Dr. E.E. made no equivocations or speculations as to the role Agent Orange, or more specifically dioxin, has in the development of AML [or lack thereof], and she supported her conclusions with clinical research and rationale.  After searching the National Library of Medicine, Dr. E.E. stated "with great confidence that there is no work in the medical or scientific literature which links exposure to dioxin to AML."  Dr. E.E. specifically noted that Dr. R.D.W. was incorrect in identifying a manuscript making such a connection from 2001, as "there is no such manuscript."  Further, Dr. E.E. indicated that there is "no work in the medical or scientific literature which associates dioxin with auto-immune disease," and that Dr. J.N. was "not correct about this."  See the January 2010 VHA expert's report, page 1.  

The Board notes that the Veteran's attorney has recently challenged Dr. E.E.'s research, asserting that the 2001 study that Dr. R.D.W. previously referred to in support of his opinion did in fact link exposure to dioxin to the subsequent development of AML.  See the Veteran's attorney's March 2011 brief, page 2.  While he admitted he was not a medical professional, the Veteran's attorney did state that he was able to "glean sufficient information from the study to conclude that it does link myeloid leukemia to dioxin exposure."  Id.  A copy of this study, entitled "Health Effects of Dioxin Exposure: A 20-Year Mortality Study" has been associated with the Veteran's claims folder.  

Upon review of this study, the Board finds no reason to call into question Dr. E.E.'s research, or in particular, her above-referenced assertion that the current medical literature contains no manuscript [to include this study] linking dioxin exposure to the development to AML.  In pertinent part, the 2001 study analyzed the long-term effects of dioxin exposure on the mortality of individuals who were exposed to dioxin after a 1976 chemical plant accident in Seveso, Italy.  The author of the study observed that one subset of the test group [namely males located in zone B at the time of exposure] had an increase in mortality rate due to myeloid leukemia after a lengthy latency period.  See "Health Effects of Dioxin Exposure," page 7.  The author did not however formulate a conclusion based on these observations that dioxin exposure is formally associated with subsequent development of AML, as the Veteran's attorney so suggests.  Rather, the author merely concluded that the results of his study are informative with regard to hazard identification, that they add to the evidence which supports evaluations of dioxin as a human carcinogen, and they corroborate the hypotheses of dioxin's association with "cardiovascular and endocrine-related health effects" only.  Id., at page 8.  

The Board acknowledges the author's observations of increased myeloid leukemia mortality for one subset of the population of his study, but finds that any probative value that such observations might have is strongly outweighed by the fact that the author himself did not formally conclude based on these observations that dioxin exposure is positively linked with the development of AML.  Dr. E.E.'s assertion that "no work in the medical or scientific literature . . . links exposure to dioxin to AML" is therefore not shown to be erroneous by the Seveso, Italy study.  

The Board adds that unlike Vietnam veterans who are presumed to have been exposed to Agent Orange, which as noted above contained 1.98 parts per million of dioxin, the individuals who were living in Seveso, Italy at the time of the 1976 chemical accident were exposed not to an agent containing dioxin traces, but instead to "pure" dioxin.  See "Health Effects of Dioxin Exposure," page 2.  Indeed, the author of this study specifically distinguished prior investigations of those with known dioxin exposure, to include Vietnam Veterans, based on the "unique" circumstances of the accident, including exposure to "pure" dioxin.  Id.  Interestingly, even after observing the mortality rates of those exposed to "pure" dioxin, the author did not specifically associate such exposure with subsequent development of AML.  Rather, the author merely highlighted his observation of an increased mortality rate, and alluded to prior experimentations showing  a "possible" association between dioxin exposure and the development of leukemia generally.  See id., page 7.  The Seveso study neither proves Dr. E.E.'s research to be incomplete, nor does it render her opinions based on that research erroneous.
Crucially, Dr. E.E. determined that the "accumulated experience in the literature since the Veteran was exposed to dioxin in the 1960's does not substantiate an association between AML and dioxin exposure."  In response to one of Dr. R.D.W.'s observations, Dr. E.E. also pointed out that the literature suggesting that the association between exposure to dioxin and the development in AML in children "did not persist after further statistical analysis of that data."  Id., page 2.  

Pertinently, Dr. E.E.'s opinion also has significant support in the record.  Indeed, as noted above, VA physician Dr. K. reviewed the Veteran's file in November 2004 and similarly concluded that the available medical literature does not support a causative relationship between exposure to Agent Orange and the development of AML.  Although Dr. K. did not offer a nexus opinion upon review of the Veteran's claims file a second time in May 2005, he crucially explained why no opinion could be rendered, specifying that there is no indication as to how much exposure the Veteran actually had to any of the toxic components of Agent Orange.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) [an examiner must provide a rationale as to why a requested opinion could not be provided].  Dr. K. in essence reaffirmed what Dr. E.E. has made clear, that it is the amount of a particular toxin in a substance that matters in determining whether that substance played a role the development of subsequent disease, and not necessarily its mere presence.

As discussed above, the Board as already attempted to obtain the Veteran's Agent Orange exposure levels upon remand in April 2011.  It was subsequently noted in a Formal Finding that the service personnel in Vietnam were not monitored for exposure levels to herbicides.  See the RO's September 2011 Formal Finding on the Unavailability of Records Documenting Exposure Levels to Herbicides in Vietnam.

The Board adds that Dr. E.E.'s expert opinion is also consistent with the medical findings and research conducted by the VA in determining what disabilities are affiliated with Agent Orange exposure.  As noted above, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed.Reg. 81332-01 (December 27, 2010); see also Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449 (1996).

The Board finds that Dr. E.E.'s January 2010 VHA expert opinion is the most probative piece of evidence for determining whether Agent Orange exposure as likely as not causes the development of AML.  Dr. E.E.'s evaluation is the most comprehensive report of record as she considered the Veteran's entire history, including the relevant medical treatise evidence of record, and the contrary opinions of Dr. R.D.W. and Dr. J.N.  It does not appear that any previous examiner had access to more information and evidence than Dr. E.E.  Additionally, Dr. E.E. cited to medical literature and specific aspects of the record to support her conclusions.  Dr. E.E.'s report on the Veteran's AML ultimately contains the most persuasive opinion on the matter, and it has support in the record.  

The Board therefore finds the opinion of Dr. E.E., and in turn, the opinions of VA physician Dr. K. to be highly probative.  The opinions of record to the contrary are speculative in nature, unsupported, and are based on faulty assumptions, as explained in detail above.  Moreover, Dr. E.E. has specifically noted that both Dr. R.D.W. and Dr. J.N. used inaccurate research to substantiate their opinions.  

The Veteran's attorney has recently asserted that Dr. E.E.'s expert opinion was silent as to the issue of whether the Veteran's benzene exposure is to blame for the development of AML in this case.  The attorney argues that Dr. E.E. conceded that benzene exposure is associated with AML, but did not express an opinion "one way or the other about whether or not [the Veteran's] benzene exposure, which is conceded, likely caused his AML. See the Veteran's attorney's March 2011 brief, page 3. 

In response, the Board initially notes that the only in-service benzene exposure that has been conceded in this case, is that which the literature of record demonstrates is contained in dioxin, and in turn Agent Orange.  The Veteran has not asserted that he was exposed to benzene in service by any other means other than his presumed exposure to Agent Orange.  As discussed above, Dr. E.E. has made clear that although benzene exposure can cause AML, the mere presence of benzene in a substance or chemical does not automatically associate that chemical with the development of AML.  This conclusion is supported by the 2004 findings of the American Cancer Society, referenced above, which indicate that benzene is commonly found in air in both urban and rural areas, and even in drinking water.  The Veteran's attorney appears to concede this point on page 2 of his March 2011 brief. 

Thus, at its core, the key question in this case is not whether benzene exposure generally can cause AML-that has been clearly decided in the affirmative.  Rather, the question is whether this Veteran's benzene exposure caused his AML.  Because the only chemical agent by which this Veteran claims to have been exposed to large amounts of benzene is in fact Agent Orange, the case turns on whether there is enough probative evidence of record to support a finding that the Veteran's presumed exposure to Agent Orange, and to all its components, as likely as not caused him to develop AML.

Agent Orange, as noted above, is partly made up of dioxin. which in turn is made up of benzene compounds.  Dr. E.E.'s determination that "accumulated experience in the literature since the Veteran was exposed to dioxin in the 1960's does not substantiate an association between AML and dioxin exposure" clearly incorporates a finding that any amount of toxin making up dioxin, to include benzene, is not at a high enough level to effect AML development.  As such, Dr. E.E.'s analysis is hardly silent on the issue of whether the Veteran's in-service benzene exposure, through dioxin and Agent Orange, is substantial enough to warrant a positive nexus opinion in this case.  The Veteran's attorney's arguments to the contrary are without merit.

As referenced above, the Veteran has submitted a number of medical treatises and Internet printouts in support of his claim.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.      See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses]. 

However, in this case, the treatise evidence submitted, although credible, is not relevant to the Veteran's claim.  Indeed, all treatise reports and printouts submitted by the Veteran that demonstrate a positive relationship between a certain level of benzene exposure and the development of AML [to include those cited by Dr. R.D.W. in August 2007] do not establish that Agent Orange exposure is related to the development of AML.  Indeed, as noted above, the fact that benzene exposure is linked with AML is not a disputed point.  

The reports of record noting a relationship between Agent Orange exposure and the development of AML in the children of service members are too general and do not contain any information or analysis specific to the Veteran's case.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In any event, Dr. E.E. specifically noted that this "association did not persist after further statistical analysis of that data."  

The reports of record noting a relationship between Agent Orange exposure and the development of chronic lymphocytic leukemia (CLL) also have no bearing on the Veteran's claim.  Dr. E.E. has specifically distinguished CLL and AML disabilities, noting that the association between dioxin exposure and CLL is well recognized, and dioxin and AML is not.  

As discussed in detail above, the recently submitted study entitled "Health Effects of Dioxin Exposure: A 20-Year Mortality Study" also includes no specific finding that exposure to Agent Orange, or its component part dioxin, is linked to subsequent development of AML.  

Finally, reports of record noting the presence of benzene in jet fuel are also irrelevant to the Veteran's claim.  Indeed, the Veteran has not asserted he was exposed to jet fuel in service, and the record does not so demonstrate.  When specifically asked in April 2004 whether he was claiming entitlement to service connection for AML as secondary to jet fuel exposure, the Veteran did not respond.  See the April 9, 2004 VCAA letter.  Moreover, the Veteran's most recent March 2011 brief, his July 2009 Informal Hearing Presentation report, as well as his July 2007 testimony before the RO includes no such assertion or claim.  

The Board also notes that the Veteran has filed a copy of prior Board decision wherein the claimant was granted service connection for myelodysplastic syndrome.  The decision is based on a different facts and evidence than in the present case.  Moreover, Board decisions are nonprecedential in nature.  See 38 C.F.R. § 20.1303 (2011).

The Veteran's attorney has also submitted a February 2008 medical opinion from Dr. J.J. that was apparently submitted previously to the Board in support of another veteran's service-connection claim for myelodysplastic syndrome.  The Veteran's attorney has recognized that Dr. J.J.'s opinion does not directly address the Veteran's particular case, but wishes that the Board consider it for its medical conclusions.  See the Veteran's attorney's March 2011 brief, page 2, FN 4.  

In essence, Dr. J.J. explained in much the same way that Drs. R.D.W. and J.N. have explained, that since Agent Orange contains trace amounts of benzene, and since a causal relationship exists between benzene exposure and acute leukemia, Agent Orange as likely as not has a causal relationship to the development of this leukemia.  The Board has already found that medical opinions based on this logic are not probative because they neglect to account for the fact that trace amounts of benzene exist in many everyday chemicals and environments that are not associated with the subsequent development of AML.  The Board has ascribed far more probative value on the reasoned and researched medical findings discussed above, which indicate that the mere presence of benzene alone in a compound does not automatically associate the compound with the development of AML, and that the presence of benzene or any other chemical in Agent Orange, is simply not significant enough to ascribe a causal connection between Agent Orange exposure and the development of AML.  

To the extent that the Veteran himself, or his attorney, is attempting to attribute the Veteran's currently diagnosed AML to his service, it is well-settled as that lay persons without medical training, they are not competent to comment on medical matters such as etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer]; see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Accordingly, the probative evidence of record does not demonstrate that a relationship exists between the Veteran's AML and his presumed in-service exposure to Agent Orange.  The Board adds that the Veteran has not asserted that he has had symptoms of leukemia from his time in service in the late 1960s to the present day, and the medical evidence of record does not so suggest.  Hickson element (3), nexus or relationship, has not been satisfied, and the Veteran's claim fails on this basis alone.

Conclusion

In conclusion, for reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for AML.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for AML is denied.  


REMAND

The Board regrets having to remand the Veteran's remaining service-connection claims for pericarditis, GERD, and arthritis a second time.  However, for reasons explained immediately below a remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

The Board remanded the Veteran's service-connection claims for pericarditis, GERD, and arthritis in April 2011 for readjudication with the inextricably intertwined service-connection claim for AML, which the Board has denied above.

Although the RO completed all additional evidentiary development pertaining to the Veteran's now-decided AML claim, the RO crucially did not readjudicate the Veteran's service-connection claims for pericarditis, GERD and arthritis in its September 2011 SSOC.  Instead, the RO only readjudicated the Veteran's AML claim, and noted that "[t]he issues of service connection for pericarditis, gastroesophageal reflux disease and arthritis also remain on appeal and will be addressed separately upon completion of BVA Remand mandated actions."  See the September 2011 SSOC, page 11.  These issues were not addressed separately in any other document prior to the return of the Veteran's claims folder to the Board for appellate review. 

Accordingly, the case is REMANDED to the RO for the following action:

Following the completion of any development it deems necessary, the RO should readjudicate the Veteran's service-connection claims for pericarditis, GERD, and arthritis, to include as secondary to AML.  Readjudication should reflect review of all lay and medical evidence submitted since the issuance of the last Supplemental Statement of the Case (SSOC) in August 2007.  If any of the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a new SSOC, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


